Title: To James Madison from Anonymous, 16 September 1808
From: Anonymous
To: Madison, James



Sir
New-York 16th. Septr. 1808.

Agreeable to legal invitation the republican citizens met last evening to the amount of about 3,000 (in the House, Yard & Street) by the enclosed you will anticipate that the Clinton faction brought up all their force.  They first endeavoured to surprise the meeting into the nomination of their Chairman, in this they failed, they however prevented us from doing business for about half an hour.  At last order was produced, Colo. Few in the Chair, resolutions were passed approbatory of the acts of the administration & of the Majority of both Houses of Congress.  The Clintonians moved an amendment approving of the conduct of the President, Vice President & Congress.  After a long & heated debate the Amendment was lost, 2 to 1.  Many of the Clintonians standing near to me now declaired that the majority of the republicans of this City were opposed to the Clintons & that in future they would support the Washington nomination, & particularly with a view to save the election of N. Jersey Pensylvania & South Carolina which they thought would be in danger from the appearance of our divisions.  The nomination being put there was 10 to 1 in its favour.
About 20 of the leading Clintonians held a caucus after their defeat at a private House, the result of which is not known.  Our State is secure.  Do not let your friends compromise with De Witt Clinton.  I think it would be well to drop the old man in part, so as to elect the vice President by the House.  Excuse my haste.

Hancock

